 ALEX R. THOMAS & CO. 153Alex R. Thomas & Co., Inc. and Rosa Mireles. Case 20ŒCAŒ28296 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On September 24, 1998, Administrative Law Judge Joan Wieder issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs. The Respondent filed cross-exceptions and a supporting brief.  All parties filed reply briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Maroaret Dietz, Esq., for the Acting General Counsel.  Charlotte Addinaton. Esq. (Kauff, McClain & McGuire), of San Francisco, California, for the Respondent. Caleb A. Rush, Esq. (Redwood Legal Assistance, Southem Of-fice), of Ukiah, California, for the Charging Party. DECISION STATEMENT OF THE CASE JOAN WIEDER, Administrative Law Judge. This case was tried on July 1, 2, and 9, 1998,1 at Ukiah and San Francisco, California. Rosa Mireles, an individual, filed the charge on February 5, 1998, against Alex R. Thomas & Company, Inc. (Respondent or the Company). The complaint, as amended, alleges Respondent violated Section 8(a)(1) of the Act by lay-ing off employees Rosa Mireles and Hilda Mireles and refusing to rehire them to work both the postharvest and 1998 harvest seasons, because they engaged in protected concerted activity. Respondent™s timely filed answer to the complaint, as amended, admits certain allegations, denies others, and denies any wrongdoing. Respondent asserts Rosa and Hilda Mireles did not engage in any concerted protective activity, it did not take any retaliatory action against any employee, and Rosa and Hilda Mireles voluntarily quit. All parties were given full opportunity to appear and intro-duce evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs. Counsel for the Acting General Counsel and Respondent filed timely briefs on or before August 14, 1998. The brief of the Charging Party was late filed, being submitted on August 17, 1998. The Charging Party moved to have the late brief accepted because he failed to allow sufficient time to personally deliver the brief.                                                                                                                      1 The General Counsel, the Charging Party, and the Respondent have excepted to some of the judge™s credibility findings. The Board™s estab-lished policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have care-fully examined the record and find no basis for reversing the findings. 1 All dates are in 1997 unless otherwise indicated.  Specifically, he failed to consider Friday rush hour traffic when he finished the brief at about 2:30 p.m. on Friday, August 14, 1998, and determined since he had to travel from his office in Ukiah to San Francisco for reasons unrelated to this proceed-ing, that he would personally deliver the brief. Respondent opposes the motion on the grounds the Charging Party failed to demonstrate excusable neglect. Respondent argues the Charg-ing Party™s counsel did not complete the brief until 2.30 p.m. and he did not leave for San Francisco until 2:45 p.m., the af-ternoon the briefs were due; he knew he could not drive ap-proximately 110 miles to San Francisco through Friday after-noon rush hour traffic, park, and timely deliver the brief. Re-spondent maintains the brief could have been timely filed if finished earlier and there were admittedly quicker methods of filing. Inasmuch as Respondent admits it will not be prejudiced if the motion to consider the Charging Party™s brief, filed the next business day after the due date, is granted, I grant the motion to accept the late filed brief of the Charging Party. All parties should be afforded the reasonable opportunity to fully present their positions. Daisy™s Orginals, Inc., 187 NLRB 251 (1970); World Publishing Co., 220 NLRB 1065 (1975); Downtowner Motor Inn, 262 NLRB 1058 (1982); and First Termite Control Co., 265 NLRB 1558 (1962). Counsel for the Acting General Counsel filed a brief on Au-gust 14, 1998, but noted some transcript citations were in error due to pagination differences between the hard copy of the transcript and the computer disk. Counsel for the Acting Gen-eral Counsel moved to file a corrected brief, wherein the only changes were to the citations to the transcript. This motion was unopposed. Inasmuch as there was no showing of prejudice, no opposition, and no changes to the statements of fact and argu-ment, the motion will be granted and the corrected brief will be considered because late filed and substituted briefs require ﬁlenience.ﬂ See Daisy™s Orginals, Inc., supra, and the other cases cited in the paragraph above. See also Bricklayers Local 18 (Union County Bldg. Contractors), 159 NLRB 303, 304 fn. 3 (1996), remanded on other grounds 379 F.2d 926 (3d Cir. 1967), and thereafter enfd. 407 F.2d 1309 (3d Cir. 1969). Based upon the entire record, from my observation of the demeanor of the witnesses, and having considered the posthear-ing briefs of counsel for the Acting General Counsel and Re-spondent, I make the following2 FINDINGS OF FACT I. JURISDICTION Based on the Respondent™s answer to the complaint, as amended, and the Parties™ stipulations at hearing, I find Re-spondent meets one of the Board™s jurisdictional standards.  2 I specifically discredit any testimony inconsistent with my find-ings. 333 NLRB No. 17  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background Respondent is a proprietary co
mmercial packer which entails 
the packing of pears for grower
 accounts. Respondent receives 
the pears, weighs, sorts, cools, packages, and markets the pears. 
The Company then collects the funds, and, after deducting its 
charges, remits the remainder to the grower accounts. The busi-
ness is seasonal. The start of the packing season depends upon 
the weather, which determines 
when the pears ripen. Respon-
dent usually starts preparing fo
r the harvest season in June; the 
season usually commences in July and ends in August. Prior to 
such preparation, Respondent has between 10Œ15 employees at 
the packing shed. 
Alexander Ramsey Thomas 
III (Tom Thomas) is Respon-dent™s president. Tom Thomas has an office at another location, 
referred to as the Gobbi Street office, and spends about 40 per-
cent of his time overseeing the operation of the packing shed. 
Respondent also employee full-time
 office staff at Gobbi Street, 
including Julie Cooper as bookk
eeper who supervises the pay-
roll processing, and Joan Bell, 
the comptroller and office man-
ager. Respondent™s year-round cr
ew at the packing shed in-
cludes Robert Rupe (Rupe), the packing house manager; the 
assistant packing house manager, Griselda Ruiz de Vega 

(Ruiz); Guadalupe Ballesteros (Ballesteros), foreman of a line 
and previously assistant sorting 
foreman; the senior mechanic; 
the head forklift mechanic; and,
 the head icehouse supervisor. 
The remainder of Respondent™s employees are called sea-
sonal employees who tend, with 
the exception of forklift driv-
ers, to roam from job to job, depending on business exigencies 
and the employees™ talents. One 
of these seasonal employees is 
Monica Thomas, who is Tom 
Thomas™ daughter. Monica Tho-
mas is a full-time student w
ho works principally during the 
harvest season. In 1997, Moni
ca Thomas was the handwrapper 
crew foreman. Monica Thomas 
reported directly to Ruiz. 
Monica Thomas is bilingual, speaking Spanish fluently. 
During the harvest season, Ruiz manages the day shift; about 
8 to 10 foremen report to her. These include the sorting fore-
man, the receiving foreman, an
d the wrapping foreman. These 
foremen possess the authority to 
hire and fire, as well as run 
their respective crews. Additionall
y, there is the floor foreman, 
a custom packing foreman, a 
quality control supervisor, an 
icehouse foreman, and a da
y-shift personnel manager. 
In preparation for the harvest season, Respondent employs 
forklift drivers, a carpenter, a woman handling quality control, 
and a clerical employee. The preharvest seasonal crew consist 
varies from year to year, depending upon the nature and extent 
of preparatory work Respondent must perform to be ready for 
the harvest season. For example, bin repair occurs once every 3 
years. ﬁA bin is a four foot-by-four foot square half ton carry-
ing harvest container that the pears are received in.ﬂ Respon-
dent hires about 20 to 30 employ
ees to do bin repair, painting, 
and general cleanup. As another part of the preparation for the harvest season, Cooper mails an invitation to work for Respon-
dent to individuals on a list prepared by Rupe and Ruiz. The 
invitations are usually sent by June 1. 
Once the harvest season commences, Respondent has a crew 
of about 200 to 300 employees for th
e first day that increases to 
650 or 700 employees for the approximately 26-day harvest 
season. During this 26-day peri
od, the employees work Mon-
day through Saturday. Usually, the day shift works regular time 
from 7 a.m. to 4 p.m. with over
time until 5:30 or 6 p.m. Re-
spondent also has a moonlight shift 
that starts work at 6:30 p.m. and finishes as late as 12:30 a.
m. The night shift lasts about 3 
weeks, and the full-day shift lasts about 4 weeks. About 30 
percent of the fresh pears are handwrapped and placed in boxes. 
In addition to grading, sorting, and packing the pears for the 
fresh market, Respondent places some of the pears in icehouses 
and refrigeration units. These stored pears are packed to order 
after Labor Day. The after-harvest
 season work is referred to as 
postseason or CMI season.3 In 1997, about 55 percent of Re-
spondent™s actual packing occurr
ed postseason. Usually during 
the postseason, Respondent™s em
ployees work a 5-day 40-hour 
week; overtime is occasionally available on Fridays or Satur-

days. 
As the harvest season nears th
e number of seasonal employ-
ees diminishes. Many students are employed during the season 
and some of them start leaving to return to school prior to the 
end of the harvest season. Some of the employees follow the 
various harvests and leave to 
pack another crop. Respondent 
does not layoff 500 or 600 employees in 1 day, the last day of 

the harvest season. The night shift is the first to be laid off. 
Respondent has between 100 a
nd 130 employees postseason. 
The postseason contingent also 
is reduced over time until, by 
January, Respondent has only between 10 and 15 employees. 
Respondent determined to handle the change from harvest 
season to postseason differently in 1997. In 1997, they layed 
off everyone and rehired those employees who were to work 
the postseason. There is no claim 
this determination was reflec-
tive of animus or was unlawful. In the 1997 postseason, Ruiz 
was the foreman in charge of all the packing and assigned the 
postseason employees their jobs. The parties stipulated Re-
spondent, as a matter of policy,
 does not contest unemployment 
insurance benefits claims unless the employee claimant was 
terminated for misconduct such
 as fighting or stealing. 
One of Respondent™s clients is Catalogue Marketing Incor-
porated (CMI), which also goes by other names not here rele-
vant. Respondent packs a variety 
of gift packages for CMI. 
These gift packages are designed for the holidays so it com-
mences packing for CMI about the middle of October until 
Thanksgiving, and ships these packages from Thanksgiving 
through mid-January, with the peak being the week before 
Christmas. 
As here pertinent, the jobs
 assigned the packinghouse em-
ployees included: baggers, trayer
s, handwrappers, sorters, and 
gift packers. Some packing is performed by a machine. Gift 

packing is not performed during 
the harvest season, just during 
the postseason. Only a few sorters are employed postseason. 
                                                          
 3 Tom Thomas used postseason to mean post-Labor Day, but this in-
cludes three discreet segments, the fi
rst when the pears are packed from 
the icehouses, which lasts until about October 15. The second is the CA 
season, when the pears are packed from the controlled atmosphere 
storage, which lasts until mid-Nove
mber. The third postseason is the 
CMI season. The employees who tes
tified generally referred to the 
entire postseason as the CMI season, which is the appellation used in 
this decision.  ALEX R. THOMAS & CO. 155During the harvest season, the number of employees perform-
ing these stated duties varies, depending upon the nature of the 
orders for pears Respondent has received. For example, if there 
is a large order for pears packed in plastic bags that must be 
filled quickly, some of the employees performing fraying and 
handwrapping may be assigned to 
assist in the bagging. Some 
orders are for pears packed in trays and other orders are for 
pears in boxes where each pear is individually handwrapped. 
During the harvest season, the individual foremen decide which 
employees are assigned to the diffe
rent tasks. Postseason, Ruiz 
is the individual who determin
es these assignments. Respon-
dent attempts to develop a work force that can perform all the 
packing jobs, handwrapping, fra
ying, bagging, and sorting. 
Each of these jobs require particular skills. For example, the 
bagger must pick good pears to put in the bag and of a size so 
the bag weighs the proper amount; it is a very precise job. Tray-
ing is placing the pears in trays with plastic cut outs the shape 
of pears. Traying does not take 
a lot of talent but does require 
coordination. Sorters hand grade every pear that comes into the 

facility, there are four grades of
 pears. Only about 40 percent of 
the pears are suitable for the fresh market and only 30 percent 

is suitable for hand wrapping. The remaining 60 percent of the 
pears go to various canning markets, including baby food. 
Badly damaged pears are discarded. In grading, the sorters look 
for blemishes. Handwrapping is a very specific skill that only some em-
ployees have the talent to pe
rform very well. Tom Thomas 
considers handwrapping to be a very difficult job requiring 
coordination to pick up the pear, pick up the packing tissue 
with the other hand simultaneously
, and tightly and neatly wrap 
the pear. They must also sort out the bad pears. The pears are 

placed in the box in a pattern. Since the size of the pears varies, 
there are various numbers of pears that go into the box. Thus, if 
the handwrapper is packing 120-count pears, they must follow 
the appropriate pattern for that size pear so there are precisely 
120 pears in the box. Respondent 
packs 10 different sizes of 
pears; therefore handwrappers must know the 10 different pat-
terns. Gift packing postseason also involves some handwrap-ping, and 35 or more different 
gift baskets and fancy boxes are 
prepared during the postseason in
 addition to packing the re-
frigerated pears in the same manner as during the harvest sea-
son. Handwrappers are paid, regular time; $00.47 per 44 pound 
box packed with a bonus of $00.51 per box, and the overtime 
rate is $00.705 per box with a bonus of $00.765 per box.
4 If the employee does not pack a sufficient number of boxes to earn 

the minimum wage, they are paid $5 per hour regular time 
which was raised to $5.15 on Se
ptember 1, 1997, and $7.50 per 
hour overtime. The sorters, baggers, trayers, and gift packers 
also receive bonuses which are awarded on a different basis 
than the bonus given handwrapper
s. Baggers and trayers were 
paid $5 per hour plus a $.10 bonus for each bag or tray packed. 

Sorters are paid $5 per hour and receive a $1-per-hour bonus. 
                                                          
 4 Handwrappers also pack one-half boxes for which the are paid 
$00.22 per box with a bonus of $00.28 regular time and $00.36 per box 
with a bonus of $00.42 per box during overtime. 
Proficient handwrappers can earn as much as $9.50 per hour 
and thus would be the highest paid line workers. 
Whether a handwrapper receiv
es the bonus is determined 
each day by the quality controller, who works under the fore-
man, in this case, Monica Thomas. The criteria used include: 
whether the employee was on tim
e, did the employee place 
stickers on the boxes appropriately, whether the pears were 
packed in the correct pattern, were the pears neatly wrapped, 
and does the packed box weigh 
the correct amount. The quality 
control person pulls five boxes packed by each handwrapper at 
random to check quality. Responde
nt has a rule, regardless of how late, an employee cannot recei
ve a bonus if they are late, 
even if they met all the other quality control criteria for the day. 
In 1997, Respondent started using a computerized timeclock 
where the employee swiped a card along a grove and the clock 
displays the time and signals if the clocking in process was 
acceptable. The clock rounds the tim
e, so if an employee clocks 
in at 7:01 a.m., the time is rounded to 7:15 a.m.. Similarly, if an 

employee leaves at 5:01 p.m. their departure is recorded as 5:15 
p.m. It was undisputed the timeclo
ck was regarded as the offi-
cial timekeeper for the packing plant. 
B. The Employment of Rosa and Hilda Mireles 
Rosa and Hilda Mireles are sisters. Rosa Mireles has worked 
for Respondent since 1986 as a s
easonal employee. Hilda Mire-
les has worked for Respondent since 1991 and worked five 

postseasons. On August 19, Rosa and Hilda Mireles ceased 
employment with Respondent. Re
spondent claims they quit. 
Counsel for the Acting General Counsel and the Charging Party 

claim they were laid off at the end of the harvest season be-
cause Rosa Mireles complained
 about her box count, that the 
overtime rate was not appropriate
ly initiated after 8 hours of 
work, and her failure to receive a bonus one day because Re-
spondent claimed she was 1 minute late. They also argue Hilda 
Mireles urged Rosa Mireles to
 complain on August 12 about 
her pay, which was only 1 week be
fore they were laid off. In 
the past, Rosa and Hilda Mireles were asked to stay for the 
postseason. They further assert Hilda Mireles spontaneously 
came to the aid of Rosa Mireles when Rosa Mireles was being 
criticized by Ruiz, which is pr
otected concerted activity under 
Cub Branch Mining, Inc.,
 300 NLRB 57 (1990). 
Respondent contends neither Rosa Mireles nor Hilda Mireles 
engaged in concerted protected activity and, assuming, ar-

guendo, they did, they were not laid off or otherwise terminated 
because of such conduct. It is Respondent™s claim Rosa and 
Hilda Mireles simply left Resp
ondent™s employ voluntarily at 
the end of the workday on August 19, which was a couple of 

days prior to the end of the 
harvest season. Respondent also claims had Rosa and Hilda Mire
les resumed to work on August 
20, Hilda Mireles would have definitely been offered postsea-
son employment because she was a generalist. Respondent was 

less clear in its speculation of whether Rosa Mireles would 
have been offered postseason wo
rk because she was not a gen-
eralist. Ruiz, who determined
 who worked the postseason in 
1997, claims to have offered al
l handwrappers, including Rosa 
and Hilda Mireles, postseason employment. 
Tom Thomas determines when the harvest season is coming 
to an end and informs Rupe and Ruiz they need to start prepar-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156ing for the layoff of the night shift in a few days and the follow-
ing week the day shift would be 
laid off. Rupe and Ruiz deter-
mine who is laid off and who remains working postseason. 

Tom Thomas did not consider Ro
sa Mireles a generalist, how-
ever she was considered one of Respondent™s best handwrap-
pers. Tom Thomas did not know Rosa Mireles™ work history. 
The first year Rosa Mireles worked for Respondent, 1986, 
she placed padding on the boxes to
 protect the pears from bruis-ing. She did not work for Respondent in 1987 and 1994 be-
cause she gave birth to her children, and she did not work in 
1988 for other reasons. In 1989, 1990, 1991, 1992, and 1993 she again placed pads in the 
boxes and did not work the post-
season in any of these years. In 1995, in addition to putting the 
padding in the boxes she also sorted pears. As a sorter she 
earned more than when she was placing padding in the boxes 
and also received a bonus. Rosa Mireles was a sorter for 2 
years. Ruiz was her foreman when she was a sorter. While a 
sorter, she occasionally worked as a bagger and at times 
cleaned the packing shed. 
In 1995, Rosa Mireles was aske
d by Ruiz to stay for the 
postseason but declined the offer.
 In 1996, she started working 
as a sorter. Ruiz again asked her to work the postseason which 

she did. While working the postseason, she packed gift boxes 
and handwrapped pears. She was laid off November 24, 1996. In 1997, Rosa Mireles was again invited to work for Respon-
dent and she started work in July, usually working 8 to 9 hours 

a day. She worked principally if not exclusively as a handwrap-
per. The first year Hilda Mireles worked for Respondent was 
1991. In 1991 and 1992, she was a sorter and worked both 
postseasons. In 1993, she worked as a sorter but could not re-
call if she also worked the postseason. In 1994, she again 
worked as a sorter and worked the postseason preparing the 
gifts packages. In 1995 and 1996, she started work early as part 
of the preseason cleaning crew, then as a sorter and stayed for 
the postseason making gift packs.
 She worked five postseasons. During the postseason she handwrapped pears for the gift boxes 
as well as for the large boxes, similar to the work she did dur-
ing the 1997-harvest season. In 1997, Hilda Mireles again 
worked preseason cleaning the shed, then as a handwrapper. 
Every year Ruiz complimented her on her work; that she was a 
fast and good worker. Ruiz wa
s her foreman sometime during 
each year she worked for Respondent except 1997, when Ruiz 

became assistant manager. 
C. Rosa Mireles™ Complaints Including a Complaint Lodged 
August 12 Counsel for the Acting Genera
l Counsel claims Rosa and 
Hilda Mireles concertedly compla
ined to Respondent about an 
alleged discrepancy in Rosa 
Mireles™ box count. Respondent 
denies Hilda Mireles ever complained about Rosa Mireles™ box 
count or any other matter. It is
 Respondent™s position that Rosa 
Mireles did not engage in protected concerted activity, and 
assuming she did, she and Hilda 
Mireles were not terminated 
because of such conduct, they quit. Rosa Mireles had several 
complaints in 1996 and 1997. I find the time and content of 
these complaints were unclear. 
Rosa Mireles had a complaint in 1996 concerning the tally of 
her boxes. The date of the complaint is uncertain on the record 
but Rosa Mireles believes it 
was postseason, ab
out September. 
According to Guadalupe Ballesteros, who was Ruiz™ assistant 
in 19965 and 1997, Rosa Mireles complained during the 1996 
postseason that she was not given credit for more than 100 gift 
boxes she packed. Rosa Mireles was the only employee to 
complain about missing boxes. Ba
llesteros assured Rosa Mire-les there were no boxes missing but Rosa Mireles persisted in 
her claim. Rosa Mireles maintains she had to speak to Ruiz three times 
to get the matter resolved. The first time Ruiz said she was to 
busy, the second she said she would investigate, and the third 
time Ruiz was very angry. According to Rosa Mireles: 
 Every since I told her [Ruiz] that I felt bad about it, but I was 
sure that some boxes were 
missing, she turned around and 
saw me, absolutely mad, and screamed at me and said, ﬁI™m 

sure that nothing is missing. I guess you have everything.ﬂ 
That there™sŠthat there aren™t any boxes that are missing, that 
haven™t been accounted for. 
 Rosa Mireles claims Ruiz later showed her the records re-
flecting her work, but Rosa Mireles claims she informed Ruiz 
they were the documents for the wrong week. According to 
Rosa Mireles, after informing Ruiz she had not been paid in 
accordance with the card Ruiz was referencing: 
 she said, ﬁI know what™s on the card, because I did it.ﬂ And 

she didn™t want to see, she was very mad, started to scream, 
ﬁHow much do you want to be paid.ﬂ And that she didn™t un-
derstand what I wanted. I said, ﬁI only want to be paid what I 
worked.ﬂ And she said, screamed, that I said that peopleŠor 
they were robbing me, but there nobody robbed anybody. 
I said, ﬁThat™s not what I was saying that they were 
robbing me, but that there were mistakes.ﬂ 
 Ruiz then sent Rosa Mirele
s to Ballesteros. Ballesteros 
investigated the complaint and found nothing missing from 

Rosa Mireles™ box count. According to Ballesteros, she 
explained to Rosa Mireles ﬁ[T]
here were no boxes missing and 
that I was going to pay for them anyway, that there were also 
some hours missing, but I didn™t know how many of them. She 
had extra hours . . . how she had more hours than I had tallied 
there.ﬂ Rosa Mireles had been paid for more hours than she had 
worked according to the tally sheet but Ballesteros determined 
to pay her for the claimed missing boxes anyway ﬁso that not to 
create a problem I pay her for the ones that she was claiming.ﬂ 
Ballesteros understood there is a 
company rule that ﬁyou have 
to be at peace with employ
ees.ﬂ Ballesteros did not know 
whether Rosa Mireles had spoken 
to Ruiz about her claim and 

she did not tell Ruiz she paid Ro
sa Mireles for the boxes. There is no evidence Ruiz or any other individual making decisions 
concerning Rosa and Hilda Mire
les knew of Ballesteros deci-sion to pay Rosa Mireles for an additional 100 boxes during the 

1996 postseason. 
A few days after this incident, Rosa Mireles was assigned to 
pack boxes as a handwrapper. 
Although Rosa Mireles indicated 
                                                          
 5 Ruiz was the packing foreman in 1996. 
 ALEX R. THOMAS & CO. 157she thought this may have been re
tributive, the evidence clearly 
indicates handwrappers have th
e opportunity to earn the most 
money if they are proficient and,
 after a few days Rosa Mireles 
became one of the most proficient. There is no evidence Rosa 
Mireles™s income suffered from the reassignment or that such 
reassignment was other than routine. While counsel for the 
Acting General Counsel and the Charging Party had access to 
Rosa Mireles™ pay records, they
 failed to support her claim she 
earned more as a sorter. 
There is no persuasive evidence such assignment was puni-
tive and no claim it was unlawful. Rosa Mireles received an 
invitation to return to work for Respondent for the 1997 season 
after the 1996 complaints. Ruiz™ claimed ire did not result in 
any retributive action. There is 
no evidence this complaint gave 
rise to Respondent taking any proscribed action against Rosa 

and/or Hilda Mireles. There was no evidence such assignments 
were not coveted. Ruiz did have 
input as to who was to be in-
vited to work for Respondent in 1997, and Rosa and Hilda 
Mireles both received and accept
ed such invitations. Thus, 
there is no basis to consider the 1996 complaint or Ruiz™ al-
leged reaction to the complaint as the basis for any animus by 
Respondent against Rosa and H
ilda Mireles. Supporting this 
conclusion is Hilda Mireles™ 
admission Ruiz frequently gave 

her short assignments performi
ng different jobs, as business 
requirements mandated. 
Monica Thomas recalls Rosa Mireles had several complaints 
during the 1997-harvest season. One complaint was the new 
packers were slowing her down which adversely affected her 
income. It is not uncommon, partic
ularly at the start of the har-
vest season for employees to complain about the individual 
working next to them, and Re
spondent moves the employees 
around to form the best teams. Other handwrappers also had 
complaints. There is no evidence of disparate treatment or pro-
scribed actions as a result of this complaint. 
Also at the beginning of the 1997-harvest season, Rosa Mire-
les complained the tally person failed to start marking the over-

time boxes after 8 hours, she started marking them one-half 
hour late. Monica Thomas candidly admitted Hilda Mireles and 
others also complained about the matter. According to Monica 

Thomas, the tally person was not 
told the proper routine and 
Monica Thomas took full responsibility for the error. To correct 
the problem, after the shift, 
Monica Thomas determined how 
many boxes each affected hand
wrapper averaged per hour, and 
added that number of boxes as bonus boxes. The correction was 
made the same day and all the 
employees were paid for the 
bonus boxes on time. Monica Thom
as informed the employees 
of the measures she employed to correct the problem the fol-
lowing morning. There is no evidence Tom Thomas, Ruiz, or 
Rupe knew of this incident. There is no evidence this complaint 
was one of the reasons Rosa Mireles or Hilda Mireles ceased 
working for Respondent. 
The first day of the 1997-harvest season, Rosa Mireles and 
others worked on a special order which took more time to com-
plete because stickers were placed on each pear they packed. At 
the end of the assignment, Rosa 
Mireles asked the tally person 
how they would be paid their bonus. She was told the work 
would be paid by the hour, no bonus would be paid per box 
packed. At the end of the week, Rosa Mireles complained that 
she was not paid the appropriate bonus for other boxes she 
packed the following Saturday. She claimed all the boxes 

packed that Saturday should have been recorded as overtime 
boxes with the appropriate larger bonus but only half the boxes 
were subject to the larger bonus. Rosa Mireles raised the matter 
with Monica Thomas who referred
 her to Ruiz. Rosa and Hilda 
Mireles went together to talk to Ruiz. Rosa and Hilda Mireles 

were not paid the overtime bonus for the 50 percent of the 
boxes that was the subject of their complaint. There was no 
showing they were improperly co
mpensated or their complaint 
was casually related to their 
cessation of employment with 
Respondent. Rosa Mireles never complained
 to Monica Thomas about any other unpaid overtime or unpaid hours. In fact no other 
employee ever complained to he
r about pay issues. According 
to Rosa Mireles, she mentioned this overtime start time prob-
lem to Ruiz who reacted in anger and told her to ask Monica 
Thomas. Her sister Hilda Mireles was nearby as well as other 
employees. I find Monica Thom
as™ testimony concerning the 
overtime bonus to be the most credible. Monica Thomas testi-
fied in an open and convincing 
manner, her mein
 was straight-forward without any indication of
 device. As indicated herein, 
Rosa Mireles appeared less forthright and seemed to engage in 
hyperbole. 
On or about August 12,6 Rosa Mireles did not receive her 
bonus per box packed.
7 According to Monica Thomas: 
 A. She came up to me at the end of the shift and said, 
ﬁMonica, I didn™t get [sic] 
bonus.ﬂ And I said, ﬁRosa, 
okay, let™s look at this.ﬂ Rosa™s a very fast packer, she™s a 
good packer, that™s something that we™ll look into, so 
weŠI grabbed the bonus sheets out of theŠout of the 
desk, looked through them, looked at her number, and eve-
rything was fine, except that she had been late that morn-
ing. I said, ﬁRosa, you were 
late this morning.ﬂ She said, 
ﬁOh, no, I wasn™t.ﬂ I said, ﬁIt 
says right here you were late, 
let™s go check.ﬂ Went into the office and had a print out, a 
computer print out of the 
electronic time clock, which shows all my packer numbers. 
It wasn™t the whole thing, 
just this section of packer numbers. Her number came out and it said her number, Rosa Mireles, she had punched in 

at 7:15. Now, the clock forwards the 15 minutes, just even 
if you™re late one minute. She said, ﬁI wasn™t here at 7ŠI 
was only one minute late.ﬂ And I 
said, ﬁRosa, I™m sorry, if 
                                                          
 6 According to Rosa Mireles, she inquired of the tally person why 
she did not receive her bonus on August
 4 and was told she was late. It 
was not until August 12 that she spoke
 to Ruiz because she noted the clock on the wall was not the same as the timeclock. The timecard 
indicates Rosa Mireles was late 
on August 6 and was not paid a bonus 
on this date because of her tardiness. 
7 The bonus was referred to as a quality bonus and, as previously 
discussed, was awarded based on several factors which were part of a 
point system. If the employee did not earn enough points, they were not 
awarded the bonus. One factor is whether the employee placed their 
personal identification stickers neatly and properly on the boxes they 
packed. Another factor is whether the pears are packed in the proper 
pattern. The third factor is whether 
the pears are neatly wrapped. The 
fourth factor is whether the box weighs the correct amount, and the last 
factor is whether the employee was on time that day. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158you™re late, you™re late, and you don™t get bonus. You 
know that, that™s the rule.ﬂ And she said, ﬁAll right.ﬂ And 
that was the end of it. 
Q. And she left? 
A. Yes. 
 Monica Thomas admitted Rosa Mireles claimed the time-
clock must be incorrect and·Monica Thomas said, ﬁIt can™t be 
off.ﬂ Rosa Mireles did not refute
 Monica Thomas™s testimony. 
No one was with Rosa Mireles when she spoke to Monica 
Thomas. Rosa Mireles then asked Ruiz if she lost the bonus if 
she clocked in 1-minute late. Ruiz recalls Hilda Mireles was not 
present. Ruiz asked Monica Thom
as why Rosa Mireles did not 
receive her bonus and Monica 
Thomas showed Ruiz Rosa Mireles™ timecard and bonus papers
. Ruiz showed Rosa Mireles these documents and explained that it was company policy to 
not pay the bonus if the hand wrapper was late, that she knew 
the policy and should come early to avoid future losses of the 
bonus.8 Rosa Mireles did not reply to these comments. Accord-
ing to Ruiz, Rosa Mireles did 
not claim the clock was slow during this or any other conversation with her. It is unchal-
lenged the employees know they were not on time the moment 
they punch in because the clock reads out the punch-in time. 
Ruiz also claims Rosa Mireles did not raise any issue involv-
ing overtime. Rosa Mireles claims after initially speaking with 
Ruiz, she went to the tally person and checked the number of 
regular and overtime boxes she had packed. She disputed the number recorded, claiming she counted 30 or 32 boxes rather 
than the 18 boxes marked on the tally sheet. This was evidently 
the time early in.the season when the tally person failed to start 
overtime at the appropriate time 
and Monica Thomas rectified 
the error by adding an hour™s worth of boxes to the handwrap-
pers overtime even though they only lost one-half hour of over-
time. I find Rosa Mireles was confused and confused about the complaints she made. 
Rosa Mireles then spoke to Rupe. Rupe does not recall if 
anyone was with her but was sure Hilda Mireles was not with 
her. She said she did not think it was fair being docked her 
bonus for the day being a ﬁsecond la
te.ﬂ Rupe asked if she had 
talked to Ruiz and she said yes. Rupe informed her: ﬁIt is com-
pany policy if you are late that 
you lose the bonus for the day 
. . .  . If that™s what she™s told you, then I have to stand behind 

company policy.ﬂ Rosa Mireles sh
rugged, said, ﬁIt™s not fair,ﬂ 
and walked away. Rosa Mireles did not mention any bonus 
relating to any other employee
, did not mention overtime and 
did not claim the clock was in error. This was the only pay 
complaint Rosa Mireles made to Rupe. Hilda Mireles has never 
complained to Rupe about her 
wages. Rupe testified Rosa 
                                                          
 8 Rosa Mireles generally corroborated Ruiz as follows: 
Because I told her when I came I was driving to work in my car, and I 
was arriving on time. I think that I had extra time. But IŠwhen I 
would go to punch, I saw that the punch changed to 7:01, and she told 
me if I worried that much about losing my bonuses, that if I arrived 
one minute late, then I would arrive a minute earlier. And that I 
wouldn™t come with the time the ra
dio said, but that I would come 
with the time that the punch-in clock said. 
Rosa Mireles claimed she told Ru
iz the timeclock was running fast. 
Mireles speaks some English and spoke to him without an in-
terpreter. 
Rupe spoke to Ruiz about Rosa Mireles™ bonus and Ruiz in-
dicated she checked the timecard and the denial of bonus was 
appropriate. Both Rupe and Ruiz
 independently asked Monica 
Thomas what had occurred after 
Rosa Mireles spoke with them. 
Monica Thomas informed them 
Rosa Mireles had been late 
thus she did not receive her qu
ality bonus for the day. They 
both indicated, ﬁOkayﬂ
 to Monica Thomas. 
Rosa Mireles stated Ruiz confronted her and Hilda immedi-
ately after she spoke with Rupe, as folows: 
 She [Ruiz] arrived mad and was screaming at me, screaming 
at me why did I talk to Bob? That I was overpassing the su-
pervisor, that I shouldn™t have talked to Bob. 
Q. And what, if anything, did you say? 
A. I told her it™s because I haven™t seen Monica. 
Q. And what, if anything, did she say after that? 
A. She was very mad and screamed at me that I was 
accusing them of stealing me. 
Q. And what did you say? 
A. I wasn™t accusing her of robbing me. That they 
could make mistakes. And she screamed that no, that I was 
saying that they were robbing me, or they were stealing 
me, and I was always complaining, and that if I didn™t like. 
that I should leave from packing. 
 Rosa Mireles claimed her sister Hilda participated in this 
conversation. According to Ro
sa Mireles, after Ruiz™ com-ments, she said: 
 . . . yes, that I like my job, that I wanted them to pay me, that™s 

why I worked hard, and she screamed at me how much would 
you like you to be paid? I told her only that whatŠthat which 
I worked. At that moment my sister said not what she says, 
but what she does, because with the stickers we were given, it 
was very easy to check and to count, to count the boxes. 
And also, when Griselda told me that I was the only 
one that complained, my sister said no, there were other 

people that were complaining. And she said who? Who are 
complaining? My sister didn™t want to give names, and she 
said tomorrow you™ll pay for it. 
 Hilda Mireles did not initially recall specific events on Au-
gust 12. After some refreshing 
of her memory, she recalled 
sitting on a bench outside Rupe™s office after her sister asked 

her ﬁthat morning . . . if it would be okay to ask Bob about the 
boxes of overtime.ﬂ According to Rosa and Hilda Mireles, Rosa 
Mireles got someone to act as an
 interpreter in her conversation 
with Rupe. Neither Rosa or Hilda Mireles could recall the full 
name of the interpreter although
 Rosa Mireles could recall her 
first name. Rupe could not recall if there was anyone other than 
Rosa Mireles present during the conversation. According to 
Hilda Mireles, Rosa Mireles 
asked Rupe two questions, one concerning if an employee could lose the bonus for being 1 

minute late and the other about 
overtime. Hilda Mireles admit-
ted she did not pay attention to the Rupe-Rosa Mireles conver-
sation and she does not understand English ﬁvery well.ﬂ This 
admission indicates the conversat
ion was not transmitted by an 
 ALEX R. THOMAS & CO. 159interpreter, contrary to the testimony of Rosa and Hilda Mire-
les. Hilda Mireles remembered after Rosa Mireles finished talk-
ing with Rupe, Ruiz came by and screamed at Rosa Mireles. 
According to Hilda Mireles: 
 A. The first thing that she [Ruiz] said to her, ﬁRosa, do 
you know what you™re doing? Why did you ask Bob? Do 
you know what you™re doing? You™re going over your per-
son who™s in charge of you.ﬂ 
Q. And did Rosa respond, if you can recall? 
A. No, sheŠbecause if you don™t like this job, leave 
theŠleave the area of packing . . . . 
A. Rosa said to Griselda that she liked her job. 
Griselda answered to my sister, ﬁIt doesn™t seem so. You 
areŠyou are who is always complaining. You are the per-
son who is always complaining . . . .ﬂ 
A. When Griselda said to my sister that she was the 
person who was always complaining, I told her, to 
Griselda, she was not the only person, that there were 
other people who were also co
mplaining, but they weren™t 
saying anything because they were afraid. Griselda asked 
me scared of what? I answered of losing their job. 
A. She, Griselda, told my sister thatŠthat theyŠthat 
they ordered boxes that she would like. Griselda told my 
sister takeŠlet them pay you all the boxes that you say 
. . . .9 A. She [Ruiz] was using a very strong tone of voice. 
She was veryŠshe looked very mad. 
 According to Hilda Mireles, she saw Ruiz several times dur-
ing the ensuing week and ﬁnotice[d] that she was mad because 
when we saw each other, she looked very seriousﬂ and looked 
away from Hilda Mireles. Prior to August 12, according to 
Hilda Mireles, Ruiz would smile when they met. 
Ruiz testified she asked Rosa Mireles if she had discussed 
the matter with Monica Thomas
 because Monica Thomas was her foreman and had the paperw
ork including Rosa Mireles™ 
timecard and bonus papers. Ruiz claimed she obtained the pa-
perwork from Monica Thomas and showed it to Rosa Mireles 
explaining why she did receive a bonus that day. When she was 
packing foreman, Ruiz would 
frequently receive complaints 
from employees about their pay and she routinely went to the 

office and got the paperwork to determine if there were any 
mistakes. There were mistakes on occasion. When Ruiz was a 
foreman she went to the office
 frequently with Rosa Mireles 
concerning her complaints. Ruiz di
d not specifically deny Rosa 
Mireles™ account of the encounter
 after Rosa Mireles spoke to 
Rupe. Ballesteros testified Rosa Mireles also complained to her, 
ﬁthat Monica hasn™t paid her bonus because she arrived late, 
and that she was paying the bonuses to her friends.ﬂ Rosa Mire-
les wanted Ballesteros to tell Monica Thomas to pay her the 
bonus. Ballesteros informed Rosa Mireles that was not her 
                                                          
                                                           
9 The disparity between the testim
ony of Rosa Mireles and Hilda 
Mireles indicates, at best, Hilda Mireles may be referring to Rosa Mire-
les™ 1996 complaint or the complaint 
she lodged the first week of the 
1997-harvest season. 
ﬁobligations, that I didn™t know what was going on.ﬂ Balles-
teros never mentioned the bonus to Monica Thomas. Rosa 
Mireles was not called to re
fute Ballesteros™ testimony. 
Rosa Mireles recalled she was marked late twice in 1997. The details of this second late 
arrival were never presented on 
the record. There was no showing Rosa Mireles was treated 
disparately either time she was recorded as having arrived late 
for work and there is no allegation the failure to award her bo-
nus when she was late was disc
riminatory or otherwise im-
proper. While Rosa Mireles cl
aims the timeclock was wrong, she could not recall if there were other employees clocking in at 
the same time that day. Ther
e was no evidence adduced that 
any other employee claimed the clock was in error or clocked 

in late that day. 
D. August 19 Rosa and Hilda Mireles ceased working for Respondent on 
August 19. The parties™ explanat
ions differ greatly. According 
to Rosa Mireles, Monica Thomas came up to her near the end 

of the workday on August 19 and: ﬁ[T]told me the season was 
over, that if they wanted to wo
rk for CMI [postseason] that they 
had to talk to Griselda [Ruiz]
.ﬂ Monica Thomas testified with-out contradiction that she followed this procedure with all the 
employees she supervised. Rosa Mireles did not know when the 

harvest season was over but understood that to be the last day. 
Hilda Mireles claims she had not 
been told by Monica Thomas 
that if she wanted to work the postseason she was to talk with 

Ruiz. She was going to Ruiz™s desk to determine how many 
boxes she had packed that day and encountered her sister. 
Hilda Mireles could not recall what her sister said at that 
time. She admitted to poor recall of the events at the time she 
testified and there was some variance between her testimony 
and one or more of her written statements. In one of her state-
ments she indicated Rosa Mirele
s told her that she had been 
fired prior to their talking with Ruiz. Her testimony contra-

dicted this statement. She did not recall anyone telling her she 
had been laid off prior to speaking with Ruiz. I find, based on 
her demeanor which did not appear candid and open, that Hilda 
Mireles was not a credible witness, and her testimony will be 
credited only when it is an admission against interest or has 
been credibly corroborated. On more than one occasion, she did 
not appear to be trying to deve
lop an accurate record. Support-
ing this finding was the fact that some of her testimony was 
shifting, inconsistent and, she was unsure of some facts. 
In the past, Ruiz would individually ask selected employees 
if they wanted to work the postseason.
10 After Rosa Mireles 
punched out for the day, she and he
r sister Hilda went to talk 
with Ruiz. The change in method of announcing the end of the 
 10 Sister of Rosa and Hilda Mireles,
 Georgina Mireles, also worked 
for Respondent in 1997. Georgina Mi
reles was a floor lady, which was 
a supervisory position. She testified Ruiz asked her to work the post-
season in 1997. Inasmuch as Georgina was a supervisor, the difference 
in the manner of asking the employee to remain postseason compared 
to her sisters being instructed by 
Monica Thomas to ask Ruiz, is not 
probative of disparate treatment or 
indicative of proscribed motive. 
There is no evidence any handwrappers were individually asked to 
remain for the postseason by Ruiz 
rather than being instructed by 
Monica Thomas to ask Ruiz. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160harvest season and inviting wo
rkers to work postseason in 
1997, the first year Ruiz was as
sistant plant manager, appears 
to have been applied to all the handwrappers. When they found 
Ruiz, she was talking to a group of employees, telling them 
they were to continue working for Respondent in the postsea-
son. On cross-examination, Ro
sa Mireles admitted she did not 
hear all of Ruiz™ comments to these employees. When that 
group of employees left, Rosa and 
Hilda Mireles stayed as did a 
first-year employee named Alva.
11 Alva asked Ruiz if she could 
stay and was told yes. 
Rosa Mireles testified, next: 
 Griselda fumed around, looked at
 them, and told them that™s 
all, girls. The season is over, I™ll see you next year. 
Q. And did anyone else speak after that? 
A. I spoke. Q. What did you say? 
A. I told her what about us? Monica told usŠasked us 
to ask you if we™re coming tomorrow. 
Q. And what did Griselda say? 
A. She said, ﬁTomorrow, no. Today was your last day, 
the season is over.ﬂ 
 Hilda Mireles recalled as they
 approached Ruiz and a group 
of about 12 employees, she heard Ruiz say: ﬁYes, we™re going 

to continue, we™re going to work tomorrow. I™m not sure if 
we™re going to pack, but tomorrow at 7:00.ﬂ In response to a 
question she heard Ruiz say: ﬁYes, she told her that tomorrow 
at 7:00 and not to leave, I needed her to work at that time, at 
that moment to go outside to see what she could do, or what 
they would tell her to do.ﬂ Rosa and Hilda Mireles claim em-
ployees who had less experience
 at Respondent including indi-
viduals that had worked only that season and were not as adept 

at handwrapping as they, were inst
ructed to report to work the 
next day. 
Monica Thomas testified, on August 19: 
 I went around to every packer, as I generally do to-
wards the end of the day to tell them what we™re expecting 
the next day, what time we™re quitting that day, tell them 
we™re stopping work that day. And I went around and said 
we™re going to be slowing down this week, if you are 
thinking of working post-season, you need to speak with 
Griselda, we™re going to be filling out applications for this 
year post-season working, you need to speak to her, and 
that was it. 
 She denies telling anyone on her crew the harvest season for 
handwrappers was ending that day, rather, she asserts she in-

formed them the end was soon. She testified: ﬁWhen the lay off 
goes into effect, I say, ‚Today is
 our last day, thank you very 
much for working, I™ll see you ne
xt season, hopefully.™ﬂ Ruiz 
                                                          
 11 Rosa Mireles thought Alva was 
a very slow handwrapper. I note 
that according to GC Exh. 16, there was no handwrapper named Alva, 
but there was an Alba Naldez who handwrapped 2 days, packing six 
boxes less than Rosa Mireles the 1 day they worked together. On GC 
Exh. 19, there is an Alva Acosta listed whose work record demon-
strated she was at least an averag
e handwrapper if not above average. 
This is another indication Rosa and 
Hilda Mireles engaged in hyperbole 
when they described Alva as being an inexperienced slow worker. 
told her to inform the employees
 the end of the harvest season 
was approaching. 
Hilda Mireles next claimed 
an employee named Gabriella 
asked if she was to work the following day and Ruiz said no. 
Hilda Mireles understood this wa
s Gabriella™s first season and 
she had worked as a handwrapper. Rosa Mireles then asked if 
she and Hilda Mireles were to work the next day, and according 
to Hilda Mireles: ﬁGriselda ma
de a brusque gesture with her 
hands. ‚No. that™s all, the season is over.™ﬂ 
Rosa and Hilda Mireles then left and did not return to work. 
Rosa Mireles was sure Ruiz was addressing her and her sister 

because of her use of the Spanish term ﬁsuﬂ which is the formal 
term for you or the plural form of you. According the inter-
preter: 
 ﬁSu refers to your formal. It might also refer your last day . 
. . . . ‚Tu™ is an informal way of referring to people. Su is a 
formal way of referring to people. Tu is a friendly way of re-
ferring to people. Su can be a formal or a distance.ﬂ Accord-
ing to Rosa Mireles, Ruiz neve
r addressed her in the past us-
ing the formal term ﬁsu.ﬂ 
E. Hilda Mireles™ Returns to the Plant 
Hilda Mireles resumed to Respondent™s packing plant three 
times after August 19. The first time was to repay $350 Rupe 
arranged for her in 1996, as a loan from Respondent to pay for 
repairs to her car. She was accompanied by her nephew, Fran-
cisco Mireles, Rosa Mi
reles™ son, who was about 9 years old at 
the time. Francisco Mireles was Hilda Mireles™ interpreter. This 

visit occurred around August 22. She gave Rupe the cash and 
he had a receipt prepared for her. Hilda Mireles asserts she 
asked her nephew ﬁto tell him that it was unjust that Griselda 
would have told me to leave. If he remembered the day that my 

sister had talked to him.ﬂ She claims Rupe recalled the incident 
and she asked her nephew to tell him she ﬁwas thinking that Griselda had told me to leave or to go away because of that, or 
because I had participated in that conversation.ﬂ Her nephew 
informed her Rupe replied, ﬁ[T]hat Griselda wasŠwould de-
cided who would leave and who w
ould stay.ﬂ Rupe asked if she 
had a job and she replied no. 
According to Francisco Mireles: 
 A. My aunt toldŠmy aunt told me to tell Bob that 
when my mom went to tell Griselda that they weren™t pay-
ing her the money they had to pay her, my mom told her, 
and then Griselda said why was she the only one. Then my 
aunt, my Aunt Hilda, came in and said that she wasn™t the 
only one, that other pe
ople were just scared to complain. 
Q. So did you tell Bob all that? 
A. Yes. 
Q. And what was the next thing that was said after 
that? 
A. Bob said he didn™t knowŠhe didn™t know why they 
laid off my Aunt Hilda if the problem was with my mom. 
Q. And did your aunt sayŠdid you translate that for 
your aunt? That part? 
A. Yes. 
Q. Did she say anything in response to that part? 
A. No. 
 ALEX R. THOMAS & CO. 161Q. And what was the next thing that was said? 
A. BobŠBob said anyways he cannot do anything 
about it because Griselda was the one who decided who getsŠwho goes and who doesn™t. 
 Francisco Mireles also asserted 
Rupe did not request that he 
ask his aunt why she quit, offer 
her a job or mention her work-ing for Respondent in the future. According to Rupe, he noted 
that was a lot of cash and inquired if Hilda Mireles would pre-
fer to make payments. She replied no. He then asked, ﬁ[I]f she 
would go out and talk to Griselda about why she and Rosa 
Mireles quit.ﬂ Rupe did not want
 Hilda Mireles to discuss her 
quitting using the young boy and she could discuss the matter 
fully with Ruiz in Spanish, with
out an interpreter ﬁbecause they 
were no-shows, they were quits.ﬂ
 Rupe testified he asked Hilda 
Mireles why she was not working a
nd in reply: ﬁShe would just 
shrug and not say a word.ﬂ Rupe encouraged her to speak to 

Ruiz about why she quit. He never asked her if she wanted to 
work the postseason. 
Bell testified she was present when Hilda Mireles returned 
the money to Rupe and overheard
 the conversation. According 
to Bell: 
 Hilda laid down some cash on Mr. Rupe™s desk, and 
the young boyŠshe didn™t ever really look at Mr. Rupe. 
She just kept telling the boy what to say to him, and the 
little boy said, ﬁHilda wants to pay this money back,ﬂ and 
Mr. Rupe, he said a couple times to her, ﬁHilda, you don™t 
have to pay this back right now.ﬂ He said, ﬁWinter is go-
ing to come up. Money is goi
ng to get tight, and I don™t 
want things to getﬂŠyou know, ﬁyou to be hurting. You 

don™t have to pay this right now.ﬂ He said that a couple 
times, and she just would shake her head no, and she kept 
pushing the money towards him.
 The little boy said, ﬁNo, 
she wants to pay this . . . .ﬂ 
[Rupe] asked her why she wasn™t, you know, working, 
and she didn™t sayŠshe just would look at the little boy 
and not really say anything. He
 asked her a couple times. 
ﬁIf there™s a problem, go talk to Griselda,ﬂ and again she 
would just sort of shake her head and that was about it.
12  Bell denies Hilda Mireles, th
rough her nephew, mentioned 
anything about Ruiz telling her not to come to work or, that she 
was terminated because Rosa Mireles had complained to Ruiz 
or others about her bonus or pay. Because of the unusual cir-
cumstances of the loan, Bell was paying attention to the con-
versation. Bell balances Rupe™s business checkbook and in-
quired about the $350 item when she first noticed it in 1996 
bout 1 week later Hilda Mireles resumed to the facility to return 
some money from a savings pool run by Ruiz and Ballesteros. 
Hilda Mireles asked to speak with Ballesteros and while wait-
ing saw Ruiz who passed by her 
as if she had never seen her 
                                                          
 12 On cross-examination, Bell testified: 
[Rupe] just asked [Hilda Mireles] two things that I remember. He 
asked her first, like, well, why aren™t you working. He asked that a 
couple times. She didn™t respond at all, just sort of shook her head at 
the little boy. And then he asked her 
to go talk to Griselda. If there™s 
some problem, go talk to her. He said that a couple times, and that was 
it. before. Ballesteros, when she saw Hilda Mireles, asked why 
she was not working and Hilda 
Mireles merely 
shrugged. Ac-cording to the interpreter, ﬁ[W]e use this expression very often 

in Spanish, in our countries, wh
en you say, ‚Well, I don™t have 
an answer for that. So what?™ﬂ Ballesteros then suggested Hilda 
Mireles speak with Ruiz and 
Hilda Mireles responded again 
with a shrug. Three days later, Hilda Mireles again went to the 
plant to deliver Avon products and observed employees bag-
ging pears. F. Respondent™s Reasons for its Actions 
In addition to claiming Rosa 
and Hilda Mireles quit, Re-
spondent gave various reasons fo
r Rosa Mireles™ layoff. In a 
letter to Rosa and Hilda Mireles™ attorney, Rush, signed by 
Tom Thomas, Respondent claims 
Rosa Mireles was not termi-nated, she was laid off in accordance with the normal seasonal 
procedures, with one exception. The letter, dated February 
5,1998, provided: 
 The 1997 exception concerned a change in the skills of 
the employees we asked to remain for the fall season. In 
prior years, we had tried to keep as part of the fall crew 
people who were packer specialists, such as Rosa Mireles. 
In 1997, because of major changes in our operating and 
marketing procedures in response to customer demands, 
we needed to offer fall employment to folks who were 
ﬁgeneralists,ﬂ that is, employees who had the training 
and/or experience to handle a number of different jobs in 
the packing shed. 
Rosa Mireles did not fit this description. She had 
worked almost exclusively as a packer, and had very little 
experience in other jobs. Accordingly, Ms. Mireles was 
one of six hundred employees who were not offered sea-
sonal fall 
employment. 
 The letter also claims Hilda Mireles met its ﬁgeneralistﬂ 
needs, and the same day Rosa Mireles was laid off it asked 
Hilda Mireles to stay for the postseason. However, the letter 
continues, Hilda Mireles left 
that afternoon and never resumed 
to work. Respondent considered her a voluntary quit because 
she never contacted her supervis
or and did not explain her ab-
sence. The letter discussed several of Rosa Mireles™ complaints 

and related Respondent
™s policy, given to employees during 
daily training sessions, that empl
oyees are to ask their supervi-
sors/foremen anything they wished 
and, if the reply is not satis-
factory, to go to the next level of management. ﬁThe notion that 
any of our employees would be fired ‚because they com-
plained™ is absolutely contra
dictory to our open communication 
policy.ﬂ 
On February 20, 1998, Respondent wrote a Region 20 repre-
sentative in response to the charge. In this letter, Respondent 
denied Rosa and Hilda Mireles 
engaged in concerted protected 
activity or were fired because of
 such alleged conduct. Respon-
dent explained the seasonality of 
its operations, resulting in the 
layoff of about 600 employees at 
the end of the harvest season, 
retaining about 100 employees to
 work the postseason. The 
change in retention policy for 
the 1997 season was explained in 
the letter as well as its open door policy. Respondent reiterated 
any claim Rosa Mireles was fired because she complained con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162tradicts the long standing ﬁ
open communication policy.ﬂ This 
letter also maintains Rosa Mireles worked principally as a 
packer. ﬁRosa has very little experience in other packing shed 
jobs.ﬂ Respondent failed to introduce any probative evidence 
refuting Rosa Mireles™ testimon
y she performed many jobs in 
past years and it was only during the 1997-harvest season she 
worked principally as a handwrapper. Respondent admitted 
Hilda Mireles had frequently he
ld positions other than hand-wrapper, including sorter, bagger, trayer, and quality controls.
13 Tom Thomas admitted most if not all of his information con-
cerning Rosa and Hilda Mireles came from conversations with 
Rupe, not Ruiz. Rupe admitted he was not knowledgeable 
about Rosa Mireles™ work. Respondent acknowledges Rosa Mi
reles complained that she 
did not receive her bonus on or about August 12. She never 
complained about any other employees compensation or other 
issues relating to their terms 
and conditions of employment. 
After investigation, no supervisor could recall any complaint by 
Hilda Mireles. Respondent contends in the letter it did not, and 
did not intend to ask Rosa Mireles to work postseason because 
she was not a generalist. The 
letter further avers Monica Tho-
mas informed Rosa and Hilda Mireles on August 19, that Au-
gust 20 would be the last day of 
the harvest season and if they wished to work the postseason they should speak to Ruiz. The 
letter claims Ruiz saw Rosa and Hilda Mireles with other em-
ployees at the end of the workday on August 19, but neither 
Rosa nor Hilda Mireles spoke to Ruiz. ﬁThey did not report 
bact to work on the 20th, and never inquired at any time about 
working on the fall crew.ﬂ
14 Respondent also declares all em-
ployees were informed on August 19 to report for work on 
August 20. Respondent explained Rosa and Hilda Mireles were not in-
vited to work the 1998-harvest season because they were con-
sidered voluntary quits at the end of 1997. It is company policy 
not to send invitations to work to individuals who voluntarily 
quit. This claimed pol
icy is unrefuted. Thus, in these circum-
stances if it is determined Rosa and Hilda Mireles voluntarily 

quit, the failure to invite them to work the 1998 season would 
not be a violation of the Act. 
On April 28, 1998, Respondent again wrote the Region as-
serting that all employees who we
re interested in working dur-ing the postseason were to c
ontact Ruiz. ﬁNo employee was 
told not to apply for the fall crew.ﬂ All employees were told to 
report to work on August 20, and Rosa and Hilda Mireles did not report to work that day with
out notice or reasons. Rosa and Hilda Mireles did not speak to Ruiz. Respondent also claims the week of August 25Œ31 was the 
first week of the postseason. 
                                                          
 13 Hilda Mireles never claimed sh
e performed any quality control 
work for Respondent. 
14 Georgina Mireles testified she was not asked to work August 20 
after she declined the i
nvitation to work the postseason. Georgina Mire-
les admitted she assumed August 19 was her last day because usually 
she is asked to stay the postseason th
e last day of the harvest season. I 
find this assumption is not a probative refutation of Respondent™s claim 
the harvest season did not end on August 19, although some students 
stopped working that day to prepare for their return to school. Respon-

dent was reducing its employee complement that entire week. 
Monica Thomas did not determine who would be asked to 
remain for the 1997 postseason. She did testify whenever Rosa 
Mireles complained to her she was alone. Near the end of her 
work year, Monica Thomas wrote a memorandum concerning 
Rosa Mireles as follows: 
 As supervisor of the day packing crew, l worked 
closely with Rosa Mireles and am [sic] familiar with her 
work performance. As a packer, Rosa was quite fast and 
her boxes relatively neat. He
r attitude, however, did not 
follow suite. A constant complainer, it was difficult for me 
to face such negativity from her every day. 
Sometimes her complaints were about the flow of 
pears, whether it be to light or to heavy, depending on 

what she preferred. Other times she attacked the manage-
ment, claiming that a certai
n line-up was unfair or a bonus 
check unjust. One particular complaint came after the shift 
one afternoon when Rosa inquired why she had not re-
ceived a bonus on a previous day that week. I referred 
back to the bonus sheet for that particular day and found 
that she had been late that morning and not received the 
bonus. A computer printout from the E.T.C. (Electronic 
Time Clock) revealed the same, with a record of the time 
she had punched in that day rounded to the nearest quarter 
hour. Upon seeing this she protested that the clock was off 
that day. I responded saying that if that had been the case 
she should have spoken to me that morning, as there 
would probably have been an abnormal amount of people 
punching in late. The next time I heard of a similar com-
plaint was when she approached my two superiors, Bob 
Rupe and Griselda Ruiz. I was never directly approached 
about the subject again. 
 Monica Thomas admitted she was asked to prepare this 
document but could not recall who made the request. The so-
licitation was to ﬁdescribe what
 happenedﬂ when Rosa Mireles 
had inquired about not receivi
ng her bonus. On direct examina-
tion, Monica Thomas te
stified she could not say Rosa Mireles 
complained everyday but she was negative toward her. This 
was the only memorandum Monica Thomas has written about 
an employee. Monica T
homas did not have any role in deciding 
who would be retained for the 
postseason; Ruiz and Rupe did 
not consult her. Rupe, in his planning documents
 for the postseason, included 
Hilda Mireles as a postseason em
ployee. Rupe determined not 
to include Rosa Mireles in th
e projections. Rupe explained 
ﬁI™ve had a lot more closer re
lationship working with Hilda than I have with Rosa. I prefer 
to work with her.ﬂ According to 
Rupe, he knows of no formal r
ecommendation that Rosa Mire-les not work the postseason. In contradictory evidence, on or 
about September 5, when Rupe was contacted by Rosa and 
Hilda Mireles™ attorney, he said 
Rosa Mireles was laid off in a 
general layoff. Rupe believed th
e date of the general layoff was 
August 19. Later, on redirect, Rupe
 testified he could not recall 
the date the harvest season ende
d but believed the first day of 
the postseason was August 26. 
Rupe admitted Ruiz made the decision as to who worked the 
postseason in 1997. Rupe decided who received the invitation 

to work for Respondent for the 1998-harvest season. Rosa and 
 ALEX R. THOMAS & CO. 163Hilda Mireles did not get invitations, according to Rupe be-
cause: 
 The policy is if a person quits, they™re a quit. If that person 

quit and then comes back to me, or not necessarily to me but 
comes back or uses another person such as Griselda, and then 
comes to me and says that I had to quit because I had nobody 
to take care of my kids or whatever, then I™ll reconsider and 
hire them. 
 Ruiz testified at great odds with Rosa and Hilda Mireles. She 
claims she directed Monica Thomas to inform all the packers 

working on August 19, to see her at the end of the workday 
because she wanted to determine who would be willing to stay 
and work the postseason. More than 20 handwrappers were 
present. According to Ruiz: 
 Some of them asked who was going to stay, and I said who-
ever wants to stay because I need all the wrappers that can 
stay and work. . . . I said that I didn™t want anybody that they 
were going to have to leave because they go to grapes, pick 
grapes. It™s almost right after the season of pears. A lot of 
them go to Mexico and vacation. I told them be sincere with 
me. If they were going to stay, to let me know, and if they 
weren™t, to let me know too. And 
some of them they said that 
they couldn™t because they didn™t have a baby sitter. Others 

said that they were going to go
 to college. Another one said 
that she was going to Los Angeles. And then the others said 
that they could stay, so I just said okay. I™ll see you tomorrow 
. . . . 
I thanked them . . . I said to them that I thank them 
very much for helping us out in the season, that I hope I 
can see them next year is what I say. 
 Ruiz denies telling any employ
ee that afternoon not to come 
to work the next day. She did not see Rosa and Hilda Mireles 

with the group of handwrappers she was addressing. In previ-
ous years, when Ruiz was the sorter foreman, she individually 
asked the sorters if they wanted to work the postseason. When 
she became assistant manager in 1997, she instructed the fore-
men to have the employees come to her so she could ask if they 
wanted to work the postseason. Rupe informs her when the 
harvest season is ending and gives her a list of employees 
which has empty spaces to add 
employees. According to Ruiz: 
ﬁAnd then we put them on whoever wants to stay and pack 
because we need all the wrappers.ﬂ The reason for needing 
wrappers is: ﬁBecause everything that™s been put away it™s for 
wrapping, to makeŠto wrap th
em in boxes.ﬂ Ruiz had not 
discussed with Rupe whether Ro
sa Mireles should have been 
on the list. If Rosa Mireles had asked to work the postseason 
she would have retained her. 
Ruiz recalled the harvest season 
ending at the end of the week
, and August 19 was a Tuesday. 
As an indication of Ruiz™ lack of animus toward Rosa Mire-
les, while they were in class together at the local college, Ruiz 

helped Rosa Mireles understand 
directions from the instructor, which led to the instructor chastising Ruiz. This incident was 
unrefuted. 
Ballesteros was present at 
the August 19 employee meet-
ing.15 Her testimony is corroborative of Ruiz™. According to 
Ballesteros: 
 Griselda said, ﬁI™m going to use all of you because you know 

how to do the work, the job. But I want to know which one of 
you are going to stay all the wa
y through because I don™t want 
anyone to abandon the job halfway through. I need you all.ﬂ 
 Several employees said they could not stay. Ruiz thanked 
them and indicated she expected to see them the next harvest 
season. Ballesteros saw Rosa a
nd Hilda Mireles standing about 
6 feet apart from the main group of packers. She did not recall 
if they were present at the beginning of the meeting, but did 
notice them when Ruiz was finishing her talk. Ballesteros did 
not hear them say anything to Ru
iz and asserts Ruiz did not say 
anything directly to Rosa and H
ilda Mireles. She testified Ruiz 
did not tell any of the handwrappers the season was over or, 
that any handwrapper should not come to work the next day. 
After all the employees left, including Rosa and Hilda Mireles, 
Ballesteros remained to talk with Ruiz. 
It has been Ruiz™ experience when she was a foreman that 
employees frequently have questi
ons about their pay and ﬁ[a]s a 
foreman, I used to go to the office and find out what happened 
and get their records and seeŠa
nd help them out and see what 

was wrong with them.ﬂ She readily admitted on occasion Re-
spondent™s office made errors in employees™ pay. She further 
testified: 
 Q. When you were a sorter foreman, did you ever go to 
the office with Rosa about her pay complaints? 
A. All the time. 
 As previously indicated, it ha
s also been Ruiz™ experience 
that at the end of the pear harvest season some of the employ-

ees leave immediately to pick
 grapes and many of Respon-
dent™s employees vacation in Mexico. Thus she was concerned 
the employees who said they would remain working for Re-
spondent were sincere because they were needed. 
III. ANALYSIS AND CONCLUSIONS 
Counsel for the Acting General Counsel and the Charging 
Party argue Rosa and Hilda Mireles were engaged in concerted 

protected activity when Hilda Mireles joined in the complaint 
of Rosa Mireles and they were laid off because of the com-
plaint. They also aver the actions of Rosa and Hilda Mireles 
after August 19, indicate they 
did not voluntarily quit. Respon-
dent avers Hilda Mireles had no complaint, Rosa and Hilda 
Mireles were not acting in concert, and they were not laid off 
because of any complaint. 
                                                          
 15 Ballesteros was uncertain if the day of this meeting was August 18 
or 19, testifying it occurred on August 18. Her confusion may have 
arisen based on comments preceding this testimony. I find this confu-
sion or lack of precise recall of th
e date does not reach the level of 
calumny or otherwise require her test
imony not be credited. In consid-
ering her testimony, I observed she attempted to give full and complete 
answers with no hint of device or 
lack of candor. Her testimony is 
credited.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164A. Concerted Activity 
In Meyers Industries (Meyers 1)
, 268 NLRB 493 (1984),16 and Meyers Industries (Meyers 11),
 281 NLRB 882 (1986), the 
Board established the test for determining whether an employee 
has been discharged for protected concerted activity under Sec-
tion 8(a)(1) of the Act. As noted in 
Diva, Ltd., 325 NLRB 822, 
830 (1998):  In order to be found ﬁconcerted,ﬂ an employee™s activity must 

be engaged in with or on the authority of other employees, 
and not solely on behalf of the employee himself. Once the 
activity is found to be concerte
d, an 8(a)(1) violation will be 
found 20 if, in addition, the employer knew of the concerted 
nature of the employee™s activity, the concerted activity was 
protected by the Act, and the discharge was motivated by the 
employee™s protected 
concerted activity. [
Meyers
] at 497. In 
the second 
Meyers
 decision, the Board explained, in response 
to the court™s remand, that individual activity could still be 
found to be concerted under the new test if there is some de-
monstrable linkage to group action. The Board reiterated its 
position that an individual employ
ee™s actions seeking to initi-
ate, or to induce or to prepare for group action, as well as an 
individual employee™s bringing truly group complaints to the 
attention of management, will be found concerted. The ques-

tion of whether an employee has engaged in concerted activ-
ity is a factual one based on the totality of  record evidence. 
Id. at 886Œ887. See also 
Ewing v. NLRB,
 861 F.2d 353 (2d 
Cir. 1988). Since Meyers, the Board has found an individual 
employee™s activities to be concerted when the grew out of 
prior group activity [
Every Women™s Place,
 282 NLRB 413 
(1986)]; when the employee ac
ts, formally or informally, on 
behalf of the group [
Oakes Machine Corp.,
 288 NLRB 456 
(1988)]; or when an individual employee solicits other em-
ployees to engage in group action, even where such solicita-
tions are rejected. [
El Gran Combo de Pueffo Rico,
 284 
NLRB 1115 (1987), enfd. 853 F.2d 966 (1st Cir. 1988); 
Cir-
cle K Corp.,
 305 NLRB 932 (1991)]. However, the Board has 
long held that, for conversati
ons between employees to be 
found protected concerted activ
ity, they must look toward 
group action and that mere ﬁg
ripingﬂ is not protected. See 
Mushroom Transportation Co. v. NLRB,
 330 F.2d 683 (3rd 
Cir. 1964), and its progeny. 
 I find Rosa Mireles™ conduct on or about August 12, was not 
concerted protected activity. I 
also find Rosa Mireles™ com-
plaint concerning the overtime 
bonus was made during the first 
week of the season and was not 
shown to have a casual nexus 
to any of Respondent™s subseque
nt actions which are claimed to 
be violative of the Act. The criteria for the bonus to accrue was 
unquestioned and the complaint 
was expeditiously addressed 
without any indication it induced
 animus. I also find her com-
plaints in 1996 to remote in 
time to be considered herein.
17                                                           
                                                                                             
16 Remanded sub nom. 
Prill v. NLRB,
 755 F.2d 941 (D.C. Cir. 
1985), cert. denied 474 U.S. 948 (1985), reaffd. 281 NLRB 882 (1986), 
enfd. sub nom. 
Prill v. NLRB,
 835 F.2d 1481 (D.C. Cir. 1987). 
17 Assuming Rosa Mireles also comp
lained about a shortage in her 
overtime box count, I would still c
onclude she was not engaged in 
concerted activity for there was no evidence Rosa Mireles discussed 
Rosa Mireles™ claim she complained about anything other 
than the loss of her bonus because she was late on August 12, is 
not credited. Her countenance when testifying was not direct 
and believable. She appeared to
 be tailoring her testimony to 
help her cause. While Rosa Mire
les may have asked her sister 
Hilda Mireles whether she should raise the loss of her bonus to 
Rupe, this question was not linked to any group activity. There 
was no evidence any other employee lost a bonus because they 
were late. There is no evidence any other employee believed 
the rule requiring the loss of th
e bonus if an employee is late 
was unfair or was a group concern. 
Diva, Ltd.,
 supra. I find Hilda Mireles™ testimony concerning the comments 
she made to Ruiz about other employees having complaints 
unbelievable for the previously stated reasons. Moreover, the 
nature of the complaints was ne
ver detailed. It was never estab-
lished that any employees had 
complaints other than Rosa 
Mireles or she was speaking 
on behalf of any other em-
ployee(s). On this record, it cannot be found that Rosa Mireles 
was speaking for anyone other than herself. Hilda Mireles was 
not shown to have shared Rosa Mireles™ complaint concerning 
the bonus. Rosa Mireles™ comments to Mo
nica Thomas, Ruiz, and Rupe 
made it clear she was complaining alone about the effect of a 
long standing policy that had not been shown to have been the 
subject of any other employee™s 
complaint. I find counsel for 
the Acting General Counsel™s reliance on 
Cub Branch Mining, 
Inc., 300 NLRB 50 (1990), unpersuasive. There was no credi-
ble evidence Rosa Mireles™ actions on August 12, or any other 
date here pertinent, were ﬁt
o induce or to prepare for group 
action.ﬂ 
Meyers I
 and II, supra. There is no evidence of any 
group action as a result of Rosa Mireles™s complaint. Such 
cloud of group action is dispelled by Hilda Mireles™ admission 
she did not participate in Rosa 
Mireles™ discussion with Rupe or Monica Thomas and some of 
the alleged conversations with 
Ruiz. Hilda Mireles™ claim she alleged Rosa Mireles was ad-
dressing complaints of others who were afraid to talk for them-

selves is expressly discredited for the previously stated reasons. 
Moreover, there is no independent evidence of such complaints. 
Not one employee other than the 
Mireles sisters testified about the claimed unspecified complaints. 
Hilda Mireles paid no attention to the conversation with 
Rupe. One of the reasons for her inattention was she did not 
understand English. This admission against the Charging 
Party™s interest contradicts thei
r claim Rosa Mireles got some 
unidentified employee to translate for her. This admission 
against interest also adds credence to Rupe™s testimony, inas-
much as he recalled there was no such translator. Thus, Hilda 
Mireles™ proximity to any conv
ersations does not establish she 
made common cause with Rosa Mireles over the bonus or any 
other issue Rosa Mireles is found to have raised after the first 
week of the harvest season. On the contrary, her admission 
demonstrates she was not making
 common cause with her sister 
Rosa Mireles. I conclude there is no evidence this involved a 

group complaint. There is no claim Respondent™s policy was 
 such a shortage with any other em
ployees or that other employees 
experienced similar shortages. There is no evidence of prior group 
activity.  ALEX R. THOMAS & CO. 165contrary to law or was ot
herwise improper. Compare, Boese 
Hilbum Electric Service Co.,
 313 NLRB 372 (1993). There is 
no persuasive evidence Rosa Mireles™ actions on August 12 
were in furtherance on any groups goals. There is no basis to 
infer, based on the credited evid
ence, Respondent had a reason 
to infer Rosa Mireles was speak
ing on behalf of other employ-
ees. 
Wafter Brucker & Co.,
 273 NLRB 1306 (1984). Thus, it 
has not been established Respondent had knowledge of Rosa 
Mireles™ concerted activity. 
Additionally, there is no evidence Rosa Mireles™ actions 
were efforts to enlist others or induce group action. There is no 
collective-bargaining agreement that is being addressed in her 
complaint. There is no evidence Rosa Mireles was making 
common cause with any other 
employee to reverse the bonus 
policy. There was no threat or 
claim Rosa Mireles was going to 
involve others in her petition to change the rule as it was ap-
plied to her. There is no evidence Rosa Mireles was taking 
action for the mutual aid an protection of any other employee. 
B. Were Rosa and Hilda Mire
les Unlawfully Terminated? 
In the event the Board overturns my finding Rosa and Hilda 
Mireles did not engage in con
certed activity, I find, for the 
foregoing reasons, that counsel 
for the Acting General Counsel 
failed to prove by the preponderance of the credible evidence 

that Rosa and Hilda Mireles™ compliant(s) was a motivating 
factor in the employer™s action. 
There is evidence of pretext in the varying reasons advanced 
by Respondent™s representatives 
for its actions and, the timing of Rosa and Hilda Mireles™ ce
ssation of employment raises 
suspicion. Respondent gave shif
ting reasons for the cessation of 
Rosa and Hilda Mireles™ empl
oyment. Initially, Tom Thomas 
and Rupe claimed they were laid off. Tom Thomas also 
claimed Rosa Mireles 
would not have been retained for the 
postseason because she was not a generalist. Rosa Mireles™ 
work history demonstrated she was a generalist and no one who 
had first-hand knowledge of her 
abilities claimed she lacked the 
skills and ability to be a generalist. Monica Thomas wrote a 
memorandum characterizing Rosa Mireles as a complainer and 
admitted engaging in hyperbole in the memorandum. Respon-
dent also claimed Ro
sa Mireles did not lik
e to work overtime 
but this bare claim was unsubstantiated. Ruiz claimed she 
needed all the handwrappers 
available for the postseason. 
Such false and/or shifting reasons as well as the timing of the 
action, about 1 week after the bonus complaint, constitutes 
circumstantial evidence of unla
wful motivation. However, after 
considering all the circumstances in this case, including the 
credibility of the witnesses, I do not find this circumstantial 
evidence establishes Respondent 
probably terminated Rosa and 
Hilda Mireles because Rosa Mireles complained about her 

bonus or any other working condition. 
Neither Rupe nor Tom Thomas were directly involved in the 
cessation of the employment of 
Rosa and Hilda Mireles. Ruiz 
testified in an open and honest fashion about the events of Au-
gust 19, and based on her demeanor
, her testimony is credited. 
Ruiz and Rupe testified they did 
not strictly adhere to the post-
season planning documents pr
epared by Tom Thomas and 
Rupe. Ruiz was the sole arbiter of who was retained. There was 
no evidence Ruiz relied on the Tom Thomas™ and Rupe™s plan-
ning documents that did not incl
ude Rosa Mireles as a postsea-
son employee. The timing of an
y deed has import only where 
the company has taken action. In this case, I find, based on 
Ruiz™ credited testimony, that
 Respondent did not take any 
action that resulted in the cessation of Rosa and Hilda Mireles™ 

employment. I find Rosa and H
ilda Mireles either voluntarily 
quit or, through their own misunderstanding, incorrectly be-
lieved they were laid off. 
The Charging Party argues Rosa
 Mireles™ seeking counsel because she felt she was treated unfairly is probative the testi-
mony of Rosa and Hilda Mireles is credible and they were 
treated unfairly. I find such argument unpersuasive. If such 
reasoning prevailed, then there would be no need for hearings, 
the mere filing of a charge woul
d be demonstrative of a viola-
tion.18 Moreover, such action does not eliminate the possibility 
that Rosa and Hilda Mireles 
acted based on their misunder-
standing of the events of August 19 or Rosa and Hilda Mireles 
changing their minds about quitting. There was no evidence 
concerning Rosa and Hilda Mirele
s™ activities after August 19, 
they may have had jobs in the harvest of another fruit, or had 

planned a vacation or 
family obligations which precluded their 
working postseason. There is no
 basis on this record to con-
clude, contrary to the Charging Pa
rty™s argument, that Rosa and 
Hilda Mireles had no reason to quit. Such argument is mere 

surmise, and disregards the possibility of a misunderstanding. 
Ruiz™ testimony she informed all the handwrappers she 
needed them for the postseason if
 the could stay is undisputed. 
Rosa and Hilda Mireles admitted they did not hear all of Ruiz™ 

presentation, which was made 
in both Spanish and English. Ballesteros corroborated Ruiz™ te
stimony, recalling Ruiz in-
formed the assembled employees: 
 I™m going to use all of you because you know how to do the 
work, the job. But I want to know which one of you are going 
to stay all the way through because I don™t want anyone to 
abandon the job halfway through. I need you all. 
                                                           
 18 Similarly, Rosa Mireles™filing 
for unemployment insurance is not 
probative of the claim she was terminated. Rosa Mireles may have 
routinely filed for unemployment insu
rance yearly at the end of her 
employment with Respondent. Her ac
tions in 1997 were not shown to 
be distinct from her past practice. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166Ballesteros also testified Ruiz did not inform any of the em-ployees that afternoon the season was over. There was no evi-dence Ruiz™ statement was false or incorrect. Ballesteros testi-fied in a direct manner without any indication of device or lack of candor; her testimony is credited. Bolstering this conclusion was Ruiz™ candor, including her admission she did not recall seeing Rosa and Hilda Mireles the afternoon of August 19. In contrast to the open manner Ruiz and Ballesteros exhib-ited while testifying, Rosa and Hilda Mireles appeared to be tailoring their testimony to fit their story. In fact, according to Hilda Mireles, Rosa Mireles went so far as to claim she had been told she was laid off prior to meeting with Ruiz the after-noon of August 19. Hilda Mireles appeared unsure when she testified and she and Rosa Mireles did not seem to be trying to present the facts in a complete and forthright manner. Hilda Mireles had admittedly poor recall of the events. Buttressing this conclusion Hilda Mireles™ testimony is not believable, is her testimony Monica Thomas never told her the season was coming to an end and if she wanted to work the postseason to talk with Ruiz. Yet in a declaration, she claimed she and Rosa Mireles learned separately they were laid off while working on the line.19 She next claimed she and Rosa Mireles went to Ruiz to determine if they were to work the next day, which appears inconsistent. Hilda Mireles, admitted: ﬁWhat happened is that what I testified on the statement was closer to the time and I remembered everything. Now it™s hard for me to remember everything that happened.ﬂ She further admitted: ﬁRight now I don™t remember if she told me that they had laid her off, or that she should speak to Griselda.ﬂ Moreover, Ruiz™ testimony is inherently more probable. It was uncontroverted that handwrappers were the most skilled employees and there was a need for all the handwrappers who were willing to stay. There is no evidence Respondent had re-tained a sufficient number of handwrappers for the 1997 post-season. Respondent™s claim all the other handwrappers who chose to stay were retained for the postseason was unrefuted. Hilda Mireles™ claim Ruiz™ less friendly actions toward her after August 19, as well as her and her nephew™s rendition of their meeting with Rupe are likewise not credited.20 Ruiz™ un-controvected actions toward Rosa Mireles during a class at the local college belie any claimed hostility toward Rosa and Hilda Mireles.                                                            g:                                                                                             19 There is no corroborating evidence Rosa and Hilda Mireles or any other employee was laid off by Monica Thomas on August 19 or any other date. 20 Hilda Mireles testified that after Rupe gave her the receipt for the money for the car repair repayment ﬁI thanked him, but I also told my nephew to tell him that it was unjust that Griselda would have told me to leave. If he remembered the day that my sister had talked to him . . . I told him that I was thinking that Gciselda had told me to leave or to go away because of that, or because I had participated in that conversa-tion.ﬂ Rupe replied: ﬁ. . . that Gciselda wasŠwould decided who would leave and who would stay.ﬂ Her nephew embellished his version, testifyinMy aunt toldŠmy aunt told me to tell Bob that when my mom went to tell Griselda that they weren™t paying her the money they had to pay her, my mom told her, and then Gciselda said why was she the only one. Then my aunt, my Aunt Hilda, came in and said that she wasn™t the only one, that other people were just scared to complain. In sum, I find counsel for the Acting General Counsel and the Charging Party failed to present a prime facie showing suf-ficient to support the inference Rosa and Hilda Mireles™ en-gaged in concerted protected activities. If it is assumed, ar-guendo, they engaged in concerted protected activity, counsel for the Acting General Counsel and the Charging Party failed to establish such activity was a motivating factor in the Respon-dent™s actions. They have failed to convincingly establish Rosa and Hilda Mireles were laid off. I therefore recommend the complaint be dismissed in its entirety. CONCLUSIONS OF LAW 1. Respondent has been engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 2. The Respondent did not violate Section 8(a)(1) of the Act as alleged in the complaint. ORDER21 It having been found and concluded the Respondent has not engaged in the unfair labor practices alleged in the complaint here, the complaint is dismissed in its entirety.  Q. So did you tell Bob all that? A. Yes. Q. And what was the next thing that was said after that? A. Bob said he didn™t knowŠhe didn™t know why they laid off my Aunt Hilda if the problem was with my mom. Hilda Mireles did not claim she told Rupe others had complaints but were afraid to lodge them. Francisco Mireles appeared to be trying to present the version most favorable to his aunt and mother and thus his testimony is not credited. 21 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes.    